Citation Nr: 1550402	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  08-31 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability, L4-5 pinched nerve.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to a rating in excess of 50 percent for service-connected bilateral hallux valgus with bunions, pes planus, hammertoes, and dorsal and plantar calluses.

4.  Entitlement to a compensable rating for tinea cruris.

5.  Entitlement to service connection for major depressive disorder with psychotic features.  




REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981 and from November 1981 to July 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2004, October 2007, and July 2013 of the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2004, the Jackson, Mississippi, Regional Office (RO), in pertinent part, denied a rating in excess of 50 percent for the Veteran's bilateral hallux valgus with bunions, pes planus, hammertoes, and dorsal and plantar callosities, denied a compensable rating for tinea cruris, and denied TDIU.  The Veteran filed a timely notice of disagreement with respect to these issues.  The rating decision also denied service connection for L4-5 pinched nerve and right and left knee disabilities but the Veteran did not file a timely notice of disagreement with respect to these issues.

The October 2007 rating decision determined that new and material evidence had been received to reopen the Veteran's claims of entitlement to both a L4-5 pinched nerve and right knee degenerative joint disease and denied the claims on the merits. 

The July 2013 rating decision denied service connection for depression.  

When the case was previously before the Board in March 2010, the Board reopened and remanded the Veteran's claims for service connection for L4-5 pinched nerve and right knee degenerative joint disease.  The Board also remanded the issues of entitlement to a rating in excess of 50 percent for service-connected bilateral hallux valgus with bunions, pes planus, hammertoes, and dorsal and plantar calluses.
and entitlement to TDIU.

In an April 2015 rating decision the RO granted service connection for right knee degenerative joint disease.  As this represents a total grant of benefits sought on appeal, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The issues of entitlement to service connection for pinched nerve L4-5, entitlement to TDIU and entitlement to a rating in excess of 50 percent for service-connected bilateral hallux valgus with bunions, pes planus, hammertoes, and dorsal and plantar calluses are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record establishes that it is at least as likely as not that the Veteran's depression is aggravated by his service-connected bilateral hallux valgus with bunions, pes planus, hammertoes, and dorsal and plantar calluses.

2.  Throughout the period of the claim, the Veteran's tinea cruris is manifested by no scarring or disfigurement; it covers less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy was required during the past 12-month period.




CONCLUSIONS OF LAW

1.  The Veteran's major depressive disorder with psychotic features is aggravated by the service-connected bilateral hallux valgus with bunions, pes planus, hammertoes, and dorsal and plantar calluses.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(b) (2015).

2.  The criteria for a compensable rating for tinea cruris have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7813 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for major depressive disorder with psychotic features.  Therefore, no further discussion of the duties to notify and assist is necessary with respect to this claim.

With respect to the claim of entitlement to a compensable rating for tinea cruris, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  An April 2013 letter specifically satisfied the duty to notify provisions and specifically notified the Veteran of regulations pertinent to the establishment of an effective date and disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Although the April 2013 letter, which contained the notice regarding disability ratings and effective dates, was sent after the initial unfavorable decision by the Agency of Original Jurisdiction (AOJ) in March 2004, following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the claim in an April 2014 supplemental statement of the case.  As such, there was not prejudice to the Veteran concerning the timing of these notice elements.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect). 

VA examinations were conducted in March 2004, August 2008 and February 2015.  The record does not reflect that the examinations were not adequate.  Importantly, they reflect that the Veteran was examined and the examiners addressed the symptoms pertinent to the rating criteria.  As such, the Board finds that the examination reports are adequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Analysis

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309. 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration"  to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board observes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b) (2015).  This requirement was not contained in prior versions of the regulation.  Cf. 38 C.F.R. § 3.310 (2006).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for major depressive disorder with psychotic features.

The Board notes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  However, as will be discussed below, the Board is granting the Veteran's claim under the theory of secondary service connection.  As the Veteran has not asserted, and the record does not show, that the disability at issue is due to service, the laws and regulations concerning direct service connection will not be discussed.

The Veteran did not file his claim for depression prior to October 2006.  See 38 C.F.R. § 3.102 (2015).  As such, the Board will apply the current version of the regulation. 

The February 2015 VA examination report reflects a diagnosis of major depressive disorder with psychotic features.  The examiner opined that it is at least as likely as not that the Veteran's major depressive disorder with psychotic features is aggravated by his service-connected foot problems.  The examiner reasoned that the Veteran's depression worsened significantly after he was unable to return to work due to his foot problems.

A November 2013 private medical opinion (received by VA in December 2013) indicates that the Veteran's service-connected hallux valgus with bunions, pes planus, hammertoes, and dorsal and plantar calluses more than likely aggravates the Veteran's mood disorder.  

There is no contrary opinion of record stating that the Veteran's depression/mood disorder is not aggravated by his service-connected hallux valgus with bunions, pes planus, hammertoes, and dorsal and plantar calluses. 

Thus, the Board finds that the probative evidence of record shows that the Veteran's major depressive disorder with psychotic features is aggravated by his hallux valgus with bunions, pes planus, hammertoes, and dorsal and plantar calluses and service connection is granted for major depressive disorder with psychotic features.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's tinea cruris is rated as noncompensable throughout the entire appeal period under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7813.  Under Diagnostic Code 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris), is rated on the basis of disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 38 C.F.R. § 4.118 , Diagnostic Code 7813. 

The VA examination reports reflects that the Veteran's condition did not result in disfigurement of the head, face, or neck and the February 2015 examiner noted that the Veteran's tinea cruris did not cause scarring or disfigurement.  While the March 2004 VA examiner noted some evidence of hyperpigmentation in the groin area, no scarring was ever diagnosed, and subsequent examinations reflect no findings of hyperpigmentation.  In the absence of evidence of disfigurement or scarring, the Board finds that Diagnostic Code 7806 is most applicable. 

Diagnostic Code 7806 provides that where there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a noncompensable evaluation is warranted.  When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such corticosteroids or immunosuppressive drugs are required for a total duration of less than six-weeks during the past 12-month period, a 10 percent rating is assigned.  Where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned.  Where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent rating is assigned.

The evidence does not show that the Veteran's tinea cruris meets criteria for a compensable rating at any time during the pendency of the claim.  

The March 2004 VA examination report reflects the Veteran's report that he has no problems with his fungal infection in his groin.  He did, however, have athlete's feet.  It was noted that he had been using over the counter anti-fungal treatment.  On examination there was evidence of scaling and maceration of the skin between the toes.  The groin was free of any active skin disease; however, there was some evidence of hyperpigmentation.  The diagnosis was tinea pedis of the feet, especially between the toes, affecting one percent of the total body surface.  

The August 2008 VA examination report reflects the Veteran's statement that he has no problems with his tinea cruris since his last examination in March 2004.  He has not had any treatment whatsoever in the past year.  He denied any symptoms.  Examination revealed no evidence of groin rash at all.  

A February 2012 VA treatment record (found in the Virtual VA claims file) reflects that on examination there was no skin rash.

The February 2015 VA examination report reflects that the Veteran is diagnosed with tinea cruris.  The Veteran stated that he developed fungus in the groin and thigs in 1981 and it has recurred intermittently since.  It is worse in the summer.  He treats it occasionally.  The examiner indicated that there is no scarring, no disfigurement of the head, face or neck, and no skin neoplasms.  There are also no systemic manifestations of any skin disease.  It was noted that the Veteran had been treated with anti-fungal cream for six weeks or more, but not constantly, during the past 12-month period.  There were no debilitating episodes in the past 12 months, and there have not been any non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months.  Physical examination revealed that the Veteran's skin condition covers less than 5 percent of the total body area and no part of the exposed area (hands, face, and neck).  The examiner indicated that in the bilateral groin there was tan flaking, peeling skin.  The examiner further indicated that the Veteran's tinea cruris does not impact the Veteran's ability to work.  

As the medical evidence clearly reflects that the Veteran's tinea cruris covers less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period, a noncompensable evaluation is warranted.

In reaching this conclusion, the Board acknowledges the Veteran's belief that his tinea cruris is more severe than the current disability evaluation reflects.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria set forth in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, as a lay person without demonstration of requisite training, he is not competent to assess whether the symptomatology meets a specific disability rating under the applicable diagnostic code criteria.  As such, the Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria. The VA examiners examined the Veteran, and provided the clinical findings to rate the Veteran's disability with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own statements regarding his increased symptomatology.

The Board has considered whether the Veteran is entitled to staged ratings.  However, the Board finds that the disability picture for the Veteran's service-connected tinea cruris more closely approximates that contemplated by the currently assigned noncompensable evaluation throughout this appeal. 

In making its determination, the Board considered the applicability of the benefit of the doubt rule.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, as a preponderance of the evidence is against the assignment of a higher disability rating, such rule does not apply and the claim must be denied.

Extraschedular Consideration 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria are inadequate. The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected tinea cruris. As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  Therefore, a further analysis under Thun is not warranted.  In any event, there is no evidence of any hospitalization for the Veteran's tinea cruris and the evidence does not show marked interference with employment.  Notably, the February 2015 VA examiner indicated that the Veteran's tinea cruris does not impact his ability to work at all.  As such, referral for extraschedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to service connection for major depressive disorder with psychotic features is granted.

Entitlement to a compensable rating for tinea cruris is denied.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The March 2010 remand instructed the RO to schedule the Veteran for a VA examination in order to determine the nature and etiology of his current lumbar spine disability.  The examiner was requested to provide an opinion as to whether it is less likely than not, at least as likely as not, or more likely than not that any lumbar spine disorder had its onset during service, is etiologically related to in-service low back complaints, otherwise originated during service, or is etiologically related to or aggravated by the service-connected bilateral foot disorder or any other service-connected disability.

In February 2015 the Veteran underwent a VA examination pursuant to the remand directives.  The examiner diagnosed the Veteran with lumbar sprain with degenerative disc disease and mild bulging L4-5 and L5-S1.  The examiner noted that in 1979 the Veteran reported having sharp low back and thigh pain when lifting up a table.  He was treated with medication and bed rest.  He indicated that the pain initially resolved but that as he has gotten older he now has nearly constant moderate sharp aching burning low back pain.  The examiner opined that it is less likely than not that the Veteran's back disability was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner opined that the Veteran's disability is expected as a natural part of aging and is more likely than not age-related.  The examiner also indicated that the Veteran's back disability is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner repeated that physical examination suggested degenerative joint disease which would be expected and is more likely than not age-related.  The examiner further opined that the current back disability is less likely than not "aggravated beyond its natural progression by the claimed in-service injury, event, or illness."  The examiner reasoned that that physical examination suggested degenerative joint disease which would be expected and is more likely than not age-related, and that the physical examination is consistent with injuries after service and age related degenerative changes; therefore not aggravated by an event in service.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here the examiner did not address the question asked, which was whether the back disability was aggravated by the service-connected foot condition or any other service connected condition.  Instead, the examiner addressed whether the back disability was aggravated by service.

Therefore, the AOJ did not accomplish the objectives set forth in the March 2010 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As such, a remand is required.

Currently, the Veteran is service connected for tinea cruris, rated as noncompensable, degenerative joint disease of the right knee, rated at 10 percent, and bilateral hallux valgus with bunions, pes planus, hammertoes, and dorsal and plantar calluses, rated at 50 percent.  The combined evaluation for compensation is 50 percent.  However, the instant grant of service connection for major depressive disorder with psychotic features affects the TDIU claim, as a rating for this disability has yet to be assigned.  Additionally, the issue of entitlement to TDIU can be affected by the service connection and increased rating issues being remanded.  Therefore, it must be deferred pending the development requested on remand pursuant to these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Although individual VA examination reports of record do provide some information regarding the limitations caused by the Veteran's service-connected disabilities, they do not all directly and sufficiently address the question of his employability.  Regarding a claim for TDIU, the duty to assist often requires VA to obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

It is the examiner's responsibility to furnish a full description of the effects of the service-connected disability upon the Veteran's ordinary activities which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007) (the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (in a TDIU determination, VA's duty to assist does not require obtaining "a single medical opinion regarding the combined impact of all service-connected disabilities . . . ."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  The Board thus finds that the Veteran should be scheduled for a VA examination to assess the combined effect of his service-connected disabilities on his employability.

With respect to the Veteran's claim of entitlement to a rating in excess of 50 percent for bilateral hallux valgus with bunions, pes planus, hammertoes, and dorsal and plantar calluses, the Board notes that the Veteran is currently in receipt of the highest possible rating under Diagnostic Code 5276.  Because the record reflects that the Veteran reports having difficulty working and/or being unable to work because of this disability, the Board finds that this amounts to an allegation that his service-connected bilateral hallux valgus with bunions, pes planus, hammertoes, and dorsal and plantar calluses interferes with his employment. 

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  In this case, the Board finds that the issue of whether a higher rating is warranted for the Veteran's service-connected bilateral hallux valgus with bunions, pes planus, hammertoes, and dorsal and plantar calluses on an extraschedular basis has been raised by the evidence of record, and referral for consideration of an extraschedular rating with respect to this disability is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the February 2015 VA spine examination and request that the examiner review the claims file, to include this remand. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine is caused or aggravated (permanently worsened beyond the normal progression of the disability) by the service-connected bilateral hallux valgus with bunions, pes planus, hammertoes, and dorsal and plantar calluses.

All stated opinions should be supported by a clear rationale, and should include a discussion of the specific evidence on which the opinion is based.

If the February 2015 VA examiner is unavailable, another qualified examiner should be requested to provide the above opinions.  If the new VA examiner determines that another VA examination is necessary, then one should be scheduled.

2.  Schedule the Veteran for appropriate VA medical examination(s) by an examiner or examiners with appropriate expertise to determine the impact of the Veteran's service-connected disabilities on his employability.  All indicated studies should be performed, and all findings should be reported in detail. The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review. The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination. 

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  Moore, 21 Vet. App. at 219, rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib, 733 F.3d at 1354.

The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disabilities are of such severity as to preclude certain types of employment.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.
 
3.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).

4.  If, in the course of adjudicating the TDIU claim, the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to TDIU.  Thereafter, the RO must implement the determinations of the Director, Compensation and Pension Service, if so warranted.

5.  Refer the issue of entitlement to a rating in excess of 50 percent for service-connected bilateral hallux valgus with bunions, pes planus, hammertoes, and dorsal and plantar calluses to the Under Secretary for Benefits, or to the Director, Compensation Service, for consideration of an extraschedular evaluation at any time during the appeal period.
 
6.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claims on appeal, to include determining if a higher rating for bilateral hallux valgus with bunions, pes planus, hammertoes, and dorsal and plantar calluses may be granted, including whether an extraschedular rating is warranted at any time during the appeal period for this disability.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


